Exhibit 10.12

FISKER INC.

2020 EQUITY INCENTIVE PLAN

1. Purposes of the Plan. The purposes of this Plan are (a) to attract and retain
the best available personnel to ensure the Company’s success and accomplish the
Company’s goals, (b) to incentivize Employees, Directors and Independent
Contractors with long-term equity-based compensation to align their interests
with the Company’s stockholders, and (c) to promote the success of the Company’s
business.

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units, Performance Shares, Other Stock-Based Awards and Other
Cash-Based Awards.

This Plan is a continuation of the Company’s 2016 Stock Plan, which the Company
assumed from a Subsidiary and amended, restated and re-named into the form of
this Plan effective as of the Effective Date.

2. Definitions. As used herein, the following definitions will apply:

(a) “Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.

(b) “Affiliate” means (i) an entity other than a Subsidiary which, together with
the Company, is under common control of a third person or entity and (ii) an
entity other than a Subsidiary in which the Company and/or one or more
Subsidiaries own a controlling interest.

(c) “Applicable Laws” means all applicable laws, rules, regulations and
requirements, including, but not limited to, all applicable U.S. federal or
state laws, rules and regulations, the rules and regulations of any stock
exchange or quotation system on which the Common Stock is listed or quoted, and
the applicable laws, rules and regulations of any other country or jurisdiction
where Awards are, or will be, granted under the Plan or Participants reside or
provide services to the Company or any Parent or Subsidiary of the Company, as
such laws, rules, and regulations shall be in effect from time to time.

(d) “Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Units, Performance Shares, Other Stock-Based Awards and Other
Cash-Based Awards.

(e) “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.

(f) “Board” means the Board of Directors of the Company.



--------------------------------------------------------------------------------

(g) “Cause” means, with respect to the termination of a Participant’s status as
a Service Provider, except as otherwise defined in an Award Agreement, (i) in
the case where there is no employment agreement, consulting agreement, change in
control agreement or similar agreement in effect between the Company or an
Affiliate of the Company and the Participant at the time of the grant of the
Award (or where there is such an agreement but it does not define “cause” (or
words of like import) or where it only applies upon the occurrence of a change
in control and one has not yet taken place): (A) any material breach by
Participant of any material written agreement between Participant and the
Company; (B) any failure by Participant to comply with the Company’s material
written policies or rules as they may be in effect from time to time;
(C) neglect or persistent unsatisfactory performance of Participant’s duties;
(D) Participant’s repeated failure to follow reasonable and lawful instructions
from the Board or Chief Executive Officer; (E) Participant’s indictment for,
conviction of, or plea of guilty or nolo contendre to, any felony or crime that
results in, or is reasonably expected to result in, a material adverse effect on
the business or reputation of the Company; (F) Participant’s commission of or
participation in an act of fraud against the Company; (G) Participant’s
intentional material damage to the Company’s business, property or reputation;
or (H) Participant’s unauthorized use or disclosure of any proprietary
information or trade secrets of the Company or any other party to whom the
Participant owes an obligation of nondisclosure as a result of his or her
relationship with the Company; or (ii) in the case where there is an employment
agreement, consulting agreement, change in control agreement or similar
agreement in effect between the Company or an Affiliate and the Participant at
the time of the grant of the Award that defines “cause” (or words of like
import), “cause” as defined under such agreement; provided, however, that with
regard to any agreement under which the definition of “cause” only applies on
occurrence of a change in control, such definition of “cause” shall not apply
until a change in control actually takes place and then only with regard to a
termination thereafter. For purposes of clarity, a termination without “Cause”
does not include any termination that occurs solely as a result of Participant’s
death or Disability. The determination as to whether a Participant’s status as a
Service Provider for purposes of the Plan has been terminated for Cause shall be
made in good faith by the Company and shall be final and binding on the
Participant. The foregoing definition does not in any way limit the Company’s
ability (or that of any Parent or Subsidiary or any successor thereto, as
appropriate) to terminate a Participant’s employment or consulting relationship
at any time, subject to Applicable Laws.

(h) “Change in Control” except as may otherwise be provided in an Award
Agreement or other applicable agreement, means the occurrence of any of the
following:

(i) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if the Company’s
stockholders immediately prior to such merger, consolidation or reorganization
cease to directly or indirectly own immediately after such merger, consolidation
or reorganization at least a majority of the combined voting power of the
continuing or surviving entity’s securities outstanding immediately after such
merger, consolidation or reorganization;

(ii) The consummation of the sale, transfer or other disposition of all or
substantially all of the Company’s assets (other than (x) to a corporation or
other entity of which at least a majority of its combined voting power is owned
directly or indirectly by the Company, (y) to a corporation or other entity
owned directly or indirectly by the stockholders of the Company in substantially
the same proportions as their ownership of the Common Stock of the Company or
(z) to a continuing or surviving entity described in Section 2(h)(i) in
connection with a merger, consolidation or reorganization that does not result
in a Change in Control under Section 2(h)(i));

 

-2-



--------------------------------------------------------------------------------

(iii) A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election; or

(iv) The consummation of any transaction as a result of which any Person becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing at least fifty
percent (50%) of the total voting power represented by the Company’s then
outstanding voting securities. For purposes of this Section 2(h), the term
“Person” shall have the same meaning as when used in Sections 13(d) and 14(d) of
the Exchange Act but shall exclude:

(1) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or an affiliate of the Company;

(2) a corporation or other entity owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of the Common Stock of the Company;

(3) the Company; and

(4) a corporation or other entity of which at least a majority of its combined
voting power is owned directly or indirectly by the Company.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transactions. In addition, if
any Person (as defined above) is considered to be in effective control of the
Company, the acquisition of additional control of the Company by the same Person
will not be considered to cause a Change in Control. If required for compliance
with Code Section 409A, in no event will a Change in Control be deemed to have
occurred if such transaction is not also a “change in the ownership or effective
control of” the Company or “a change in the ownership of a substantial portion
of the assets of” the Company as determined under Treasury Regulation
Section 1.409A-3(i)(5) (without regard to any alternative definition
thereunder).

(i) “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

 

-3-



--------------------------------------------------------------------------------

(j) “Code Section 409A” means Code Section 409A, as amended from time to time,
including the guidance and regulations promulgated thereunder and successor
provisions, guidance and regulations thereto.

(k) “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board in accordance with Section 4
hereof.

(l) “Common Stock” means the Class A common stock of the Company.

(m) “Company” means Fisker Inc., a Delaware corporation, or any successor
thereto.

(n) “Director” means a member of the Board.

(o) “Disability” means total and permanent disability as defined in Code
Section 22(e)(3), provided that in the case of Awards other than Incentive Stock
Options, the Administrator in its discretion may determine whether a permanent
and total disability exists in accordance with uniform and non-discriminatory
standards adopted by the Administrator from time to time.

(p) “Effective Date” means October 29, 2020.

(q) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.

(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(s) “Exchange Program” means a program under which outstanding Awards are
amended to provide for a lower exercise price or surrendered or cancelled in
exchange for (i) Awards with a lower exercise price, (ii) a different type of
Award or awards under a different equity incentive plan, (iii) cash, or (iv) a
combination of (i), (ii) and/or (iii). Notwithstanding the preceding, the term
Exchange Program does not include (A) any action described in Section 15 or any
action taken in connection with a Change in Control transaction nor (B) any
transfer or other disposition permitted under Section 14. For the purpose of
clarity, each of the actions described in the prior sentence, none of which
constitute an Exchange Program, may be undertaken (or authorized) by the
Administrator in its sole discretion without approval by the Company’s
stockholders.

(t) “Fair Market Value” means, as of any date, the value of a share of Common
Stock determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, its Fair Market Value will be the closing sales price
for such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system on the day of determination, as reported in such source as
the Administrator deems reliable;

 

-4-



--------------------------------------------------------------------------------

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value will be the mean
between the high bid and low asked prices for the Common Stock on the day of
determination, as reported in such source as the Administrator deems reliable;
or

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator in compliance
with Applicable Laws and regulations and in a manner that complies with Code
Section 409A.

(u) “Fiscal Year” means the fiscal year of the Company.

(v) “Incentive Stock Option” means an Option that by its terms qualifies and is
intended to qualify as an incentive stock option within the meaning of Code
Section 422 and the regulations promulgated thereunder.

(w) “Independent Contractor” means any person, including an advisor, consultant
or agent, engaged by the Company or a Parent or Subsidiary to render services to
such entity or who renders, or has rendered, services to the Company, or any
Parent, Subsidiary or affiliate and is compensated for such services.

(x) “Inside Director” means a Director who is an Employee.

(y) “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.

(z) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(aa) “Option” means a stock option granted pursuant to the Plan.

(bb) “Other Cash-Based Award” shall mean a right or other interest granted to a
Participant pursuant to Section 11 other than an Other Stock-Based Award.

(cc) “Other Stock-Based Award” shall mean a right or other interest granted to a
Participant, valued in whole or in part by reference to, or otherwise based on,
or related to, Common Stock pursuant to Section 11, including but not limited to
(i) unrestricted Common Stock awarded as a bonus or upon the attainment of
performance goals or otherwise as permitted under the Plan, and (ii) a right
granted to a Participant to acquire Common Stock from the Company containing
terms and conditions prescribed by the Administrator.

(dd) “Outside Director” means a Director who is not an Employee.

(ee) “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company if each of the corporations other
than the Company owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain. A corporation that attains the status of a Parent on a date after
the adoption of the Plan shall be considered a Parent commencing as of such
date.

 

-5-



--------------------------------------------------------------------------------

(ff) “Participant” means the holder of an outstanding Award.

(gg) “Performance Goal” means a formula or standard determined by the
Administrator with respect to each Performance Period based on one or more of
the following criteria and any adjustment(s) thereto established by the
Administrator: (1) sales or non-sales revenue; (2) return on revenues;
(3) operating income; (4) income or earnings including operating income;
(5) income or earnings before or after taxes, interest, depreciation and/or
amortization; (6) income or earnings from continuing operations; (7) net income;
(8) pre-tax income or after-tax income; (9) net income excluding amortization of
intangible assets, depreciation and impairment of goodwill and intangible assets
and/or excluding charges attributable to the adoption of new accounting
pronouncements; (10) raising of financing or fundraising; (11) project
financing; (12) revenue backlog; (13) gross margin; (14) operating margin or
profit margin; (15) capital expenditures, cost targets, reductions and savings
and expense management; (16) return on assets (gross or net), return on
investment, return on capital, or return on stockholder equity; (17) cash flow,
free cash flow, cash flow return on investment (discounted or otherwise), net
cash provided by operations, or cash flow in excess of cost of capital;
(18) performance warranty and/or guarantee claims; (19) stock price or total
stockholder return; (20) earnings or book value per share (basic or diluted);
(21) economic value created; (22) pre-tax profit or after-tax profit;
(23) strategic business criteria, consisting of one or more objectives based on
meeting specified market penetration or market share, completion of strategic
agreements such as licenses, joint ventures, acquisitions, and the like,
geographic business expansion, objective customer satisfaction or information
technology goals, intellectual property asset metrics; (24) objective goals
relating to divestitures, joint ventures, mergers, acquisitions and similar
transactions; (25) objective goals relating to staff management, results from
staff attitude and/or opinion surveys, staff satisfaction scores, staff safety,
staff accident and/or injury rates, compliance, headcount, performance
management, completion of critical staff training initiatives; (26) objective
goals relating to projects, including project completion, timing and/or
achievement of milestones, project budget, technical progress against work
plans; and (27) enterprise resource planning. Awards issued to Participants may
take into account other criteria (including subjective criteria). Performance
Goals may differ from Participant to Participant, Performance Period to
Performance Period and from Award to Award. Any criteria used may be measured,
as applicable, (i) in absolute terms, (ii) in relative terms (including, but not
limited to, any increase (or decrease) over the passage of time and/or any
measurement against other companies or financial or business or stock index
metrics particular to the Company), (iii) on a per share and/or share per capita
basis, (iv) against the performance of the Company as a whole or against any
affiliate(s), or a particular segment(s), a business unit(s) or a product(s) of
the Company or individual project company, (v) on a pre-tax or after-tax basis,
and/or (vi) using an actual foreign exchange rate or on a foreign exchange
neutral basis.

(hh) “Performance Period” means the time period during which the Performance
Goals or other vesting provisions must be satisfied for Performance Shares or
Performance Units.

 

-6-



--------------------------------------------------------------------------------

(ii) “Performance Share” means an Award denominated in Shares which may be
earned in whole or in part upon attainment of Performance Goals or other vesting
criteria as the Administrator may determine pursuant to Section 10.

(jj) “Performance Unit” means an Award which may be earned in whole or in part
upon attainment of Performance Goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 10.

(kk) “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.

(ll) “Plan” means this 2020 Equity Incentive Plan.

(mm) “Restricted Stock” means Shares issued pursuant to a Restricted Stock award
under Section 7 of the Plan.

(nn) “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 8. Each
Restricted Stock Unit represents an unfunded and unsecured obligation of the
Company.

(oo) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.

(pp) “Section 16(b)” means Section 16(b) of the Exchange Act.

(qq) “Service Provider” means an Employee, Director or Independent Contractor.

(rr) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 15 of the Plan.

(ss) “Stock Appreciation Right” means an Award, granted alone or in connection
with an Option, that pursuant to Section 9 is designated as a Stock Appreciation
Right.

(tt) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain. A corporation that attains
the status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.

 

-7-



--------------------------------------------------------------------------------

(uu) “Tax-Related Items” means income tax, social insurance or other social
contributions, national insurance, social security, payroll tax, fringe benefits
tax, payment on account or other tax-related items.

3. Stock Subject to the Plan.

(a) Stock Subject to the Plan. Subject to the provisions of Section 15 of the
Plan, the maximum aggregate number of Shares that may be issued under the Plan
is 42,579,430 Shares (consisting of 18,481,679 Shares subject to awards
outstanding under the Company’s 2016 Stock Plan prior to being amended, restated
and re-named into this Plan and 24,097,751 Shares available for issuance under
this Plan) (the “Share Reserve”). The Shares may be authorized, but unissued, or
reacquired Common Stock. Notwithstanding the foregoing, subject to the
provisions of Section 15 below, in no event shall the maximum aggregate number
of Shares that may be issued under the Plan pursuant to Incentive Stock Options
exceed the Share Reserve plus, to the extent allowable under Code Section 422
and the regulations promulgated thereunder, any Shares that again become
available for issuance pursuant to Sections 3(b) and 3(c).

(b) Automatic Share Reserve Increase. The number of Shares available for
issuance under the Plan will be automatically increased on the first day of each
Fiscal Year beginning with the 2022 Fiscal Year, in an amount equal to the
lessor of (i) three percent (3%) of the outstanding Shares on the last day of
the immediately preceding Fiscal Year and (ii) such number of Shares determined
by the Board.

(c) Lapsed Awards. To the extent an Award should expire or be forfeited or
become unexercisable for any reason without having been exercised in full, or is
surrendered pursuant to an Exchange Program, the unissued Shares that were
subject thereto shall, unless the Plan shall have been terminated, continue to
be available under the Plan for issuance pursuant to future Awards. In addition,
any Shares that are retained by the Company upon exercise of an Award in order
to satisfy the exercise or purchase price for such Award or any withholding
taxes due with respect to such Award shall be treated as not issued and shall
continue to be available under the Plan for issuance pursuant to future
Awards. Shares issued under the Plan and later forfeited to the Company due to
the failure to vest or repurchased by the Company at the original purchase price
paid to the Company for the Shares (including, without limitation, upon
forfeiture to or repurchase by the Company in connection with a Participant
ceasing to be a Service Provider) shall again be available for future grant
under the Plan. To the extent an Award under the Plan is paid out in cash rather
than Shares, such cash payment will not result in reducing the number of Shares
available for issuance under the Plan.

(d) Shares Available Following Certain Transactions. Awards granted in
accordance with applicable stock exchange requirements that are in substitution
or exchange for awards previously granted by a company acquired by the Company
or a Parent or Subsidiary or with which the Company or a Parent or Subsidiary
combines shall not reduce the Shares authorized for issuance under the Plan or
the limitations on grants to Outside Directors under Section 12, nor shall
Shares subject to such Awards be added to the Shares available for issuance
under the Plan as provided above (whether or not such Awards are later
cancelled, forfeited or otherwise terminated). Additionally, in the event that a
company acquired by the Company or a Parent or Subsidiary or with which the
Company or any subsidiary combines has shares available under a pre-existing
plan approved by stockholders and not adopted in contemplation of such
acquisition

 

-8-



--------------------------------------------------------------------------------

or combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may, if and to
the extent determined by the Board and subject to compliance with applicable
stock exchange requirements, be used for Awards under the Plan and shall not
reduce the Shares authorized for issuance under the Plan (and Shares subject to
such Awards shall not be added to the Shares available for issuance under the
Plan as provided above); provided that Awards using such available Shares shall
not be made beyond the latest date awards or grants could have been made under
the terms of the pre-existing plan, absent the acquisition or combination, and
shall only be made to individuals who were not, prior to such acquisition or
combination, Employees, Independent Contractors or Outside Directors immediately
prior to such acquisition or combination.

4. Administration of the Plan.

(a) Procedure.

(i) Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.

(ii) Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.

(iii) Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.

(b) Powers of the Administrator. Subject to the provisions of the Plan, the
Administrator will have the authority, in its discretion:

(i) to determine the Fair Market Value in accordance with Section 2(c);

(ii) to select the Service Providers to whom Awards may be granted hereunder;

(iii) to determine the number of Shares to be covered by each Award granted
hereunder;

(iv) to approve forms of Award Agreements for use under the Plan;

(v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder; such terms and conditions include, but
are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator will determine;

 

-9-



--------------------------------------------------------------------------------

(vi) to institute and determine the terms and conditions of an Exchange Program;
provided, however, that the Administrator shall not implement an Exchange
Program without the approval of the holders of a majority of the Shares that are
present in person or by proxy and entitled to vote at any annual or special
meeting of Company’s stockholders;

(vii) to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;

(viii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations established for the purpose of satisfying
applicable non-U.S. laws, for qualifying for favorable tax treatment under
applicable non-U.S. laws or facilitating compliance with non-U.S. laws
(sub-plans may be created for any of these purposes);

(ix) to modify or amend each Award (subject to Section 22 of the Plan),
including but not limited to the discretionary authority to extend the
post-termination exercisability period of Awards, to accelerate vesting and to
extend the maximum term of an Option (subject to the terms and conditions of the
Plan and compliance with all Applicable Laws, including, without limitation,
Code Section 409A);

(x) to allow Participants to satisfy tax withholding obligations in such manner
as prescribed in Section 16 of the Plan;

(xi) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

(xii) to allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant under an
Award; and

(xiii) to make all other determinations deemed necessary or advisable for
administering the Plan.

(c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.

(d) Delegation by the Administrator. To the extent permitted by Applicable Laws,
the Administrator, in its sole discretion and on such terms and conditions as it
may provide, may delegate all or any part of its authority and powers under the
Plan to one or more Directors or officers of the Company. Any such delegation
shall not limit the right of such Directors or officers to receive Awards;
provided, however, that such Directors or officers may not grant Awards to
himself or herself, a member of the Board, or any executive officer of the
Company or a Parent or Subsidiary, or take any action with respect to any Award
previously granted to himself or herself, a member of the Board, or any
executive officer of the Company or a Parent or Subsidiary. The Committee may
also appoint agents who are not executive officers of the Company or Directors
to assist in administering the Plan, provided, however, that such individuals
may not be delegated the authority to grant or modify any Awards that will, or
may, be settled in Common Stock.

 

-10-



--------------------------------------------------------------------------------

(e) Limitation of Liability. The Administrator and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished thereto by any officer or employee of the Company or any Parent,
Subsidiary or Affiliate, the Company’s legal counsel, independent auditors,
consultants or any other agents assisting in the administration of the Plan.
Members of the Administrator and any officer or employee of the Company or any
Parent, Subsidiary or Affiliate acting at the direction or on behalf of the
Administrator shall not be personally liable for any action or determination
taken or made in good faith with respect to the Plan, and shall, to the fullest
extent permitted by law, be indemnified and held harmless by the Company with
respect to any such action or determination.

5. Award Eligibility. Nonstatutory Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares and Performance
Units may be granted to Service Providers. Incentive Stock Options may be
granted only to Employees.

6. Stock Options.

(a) Limitations. Each Option will be designated in the Award Agreement as either
an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such Options will be treated as
Nonstatutory Stock Options. For purposes of this Section 6(a), Incentive Stock
Options will be taken into account in the order in which they were granted. The
Fair Market Value of the Shares will be determined as of the date the Option
with respect to such Shares is granted.

(b) Term of Option. The term of each Option will be stated in the Award
Agreement. In the case of an Incentive Stock Option, the term will be ten
(10) years from the date of grant or such shorter term as may be provided in the
Award Agreement. Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option will be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.

(c) Option Exercise Price and Consideration.

(i) Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator,
subject to the following:

(1) In the case of an Incentive Stock Option

 

-11-



--------------------------------------------------------------------------------

(A) granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price will be no less than one hundred ten percent (110%) of the
Fair Market Value per Share on the date of grant.

(B) granted to any Employee other than an Employee described in paragraph
(A) immediately above, the per Share exercise price will be no less than one
hundred percent (100%) of the Fair Market Value per Share on the date of grant.

(2) In the case of a Nonstatutory Stock Option, the per Share exercise price
will be no less than one hundred percent (100%) of the Fair Market Value per
Share on the date of grant.

(3) Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than one hundred percent (100%) of the Fair Market Value
per Share on the date of grant pursuant to a transaction described in, and in a
manner consistent with, Code Section 424(a).

(ii) Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.

(iii) Form of Consideration. The Administrator will determine the acceptable
form of consideration for exercising an Option, including the method of payment.
In the case of an Incentive Stock Option, the Administrator will determine the
acceptable form of consideration at the time of grant. Such consideration for
both types of Options may consist of: (1) cash; (2) check; (3) promissory note,
to the extent permitted by Applicable Laws, (4) other Shares, provided that such
Shares have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which such Option will be exercised and
provided that accepting such Shares will not result in any adverse accounting
consequences to the Company, as the Administrator determines in its sole
discretion; (5) consideration received by the Company under a broker-assisted
(or other) cashless exercise program (whether through a broker or otherwise)
implemented by the Company in connection with the Plan; (6) by net exercise;
(7) such other consideration and method of payment for the issuance of Shares to
the extent permitted by Applicable Laws; or (8) any combination of the foregoing
methods of payment.

(d) Exercise of Option.

(i) Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option may not be exercised for a fraction of a
Share.

 

-12-



--------------------------------------------------------------------------------

An Option will be deemed exercised when the Company receives: (i) a notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with full payment of any
applicable taxes or other amounts required to be withheld or deducted with
respect to the Option). Full payment may consist of any consideration and method
of payment authorized by the Administrator and permitted by the Award Agreement
and the Plan. Shares issued upon exercise of an Option will be issued in the
name of the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option. The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 15 of
the Plan.

(ii) Termination of Relationship as a Service Provider. If a Participant ceases
to be a Service Provider, other than upon the Participant’s termination as the
result of the Participant’s death, Disability or Cause, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent that the Option is vested on the date of
termination (but in no event later than the expiration of the term of such
Option as set forth in the Award Agreement). In the absence of a specified time
in the Award Agreement, the Option will remain exercisable for three (3) months
following the Participant’s termination. Unless otherwise provided by the
Administrator, if on the date of termination the Participant is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option will revert to the Plan. If after termination the Participant does not
exercise his or her Option within the time specified by the Administrator, the
Option will terminate, and the Shares covered by such Option will revert to the
Plan.

(iii) Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant’s termination as a result of the Participant’s Disability.
Unless otherwise provided by the Administrator, if on the date of termination
the Participant is not vested as to his or her entire Option, the Shares covered
by the unvested portion of the Option will revert to the Plan. If after
termination the Participant does not exercise his or her Option within the time
specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.

(iv) Death of Participant. If a Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the Option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to

 

-13-



--------------------------------------------------------------------------------

whom the Option is transferred pursuant to the Participant’s will or in
accordance with the laws of descent and distribution. In the absence of a
specified time in the Award Agreement, the Option will remain exercisable for
twelve (12) months following the Participant’s death. Unless otherwise provided
by the Administrator, if on the date of termination the Participant is not
vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option will revert to the Plan. If the Option is not so exercised
within the time specified herein, the Option will terminate, and the Shares
covered by such Option will revert to the Plan.

(v) Termination for Cause. If a Participant ceases to be a Service Provider as a
result of being terminated for Cause, any outstanding Option (including any
vested portion thereof) held by such Participant shall immediately terminate in
its entirety upon the Participant being first notified of his or her termination
for Cause and the Participant will be prohibited from exercising his or her
Option from and after the date of such notification. All the Participant’s
rights under any Option, including the right to exercise the Option, may be
suspended pending an investigation of whether Participant will be terminated for
Cause.

7. Restricted Stock.

(a) Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.

(b) Restricted Stock Agreement. Each Award of Restricted Stock will be evidenced
by an Award Agreement that will specify the Period of Restriction, the number of
Shares granted, and such other terms and conditions as the Administrator, in its
sole discretion, will determine. Unless the Administrator determines otherwise,
the Company as escrow agent will hold Shares of Restricted Stock until the
restrictions on such Shares have lapsed.

(c) Transferability. Except as provided in this Section 7 or the Award
Agreement, Shares of Restricted Stock may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated until the end of the applicable
Period of Restriction.

(d) Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.

(e) Removal of Restrictions. Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction or at such other time as the Administrator may
determine. The Administrator, in its discretion, may accelerate the time at
which any restrictions will lapse or be removed.

(f) Voting Rights. During the Period of Restriction, Service Providers holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.

 

-14-



--------------------------------------------------------------------------------

(g) Dividends and Other Distributions. During the Period of Restriction, Service
Providers holding Shares of Restricted Stock will be entitled to receive all
dividends and other distributions paid with respect to such Shares, unless the
Administrator provides otherwise. If any such dividends or distributions are
paid in Shares, the Shares will be subject to the same restrictions, including,
without limitation, restrictions on transferability and forfeitability, as the
Shares of Restricted Stock with respect to which they were paid.

(h) Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will be
cancelled and returned as unissued shares to the Company and again will become
available for grant under the Plan.

8. Restricted Stock Units.

(a) Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. After the Administrator determines that
it will grant Restricted Stock Units under the Plan, it will advise the
Participant in an Award Agreement of the terms, conditions, and restrictions (if
any) related to the grant, including the number of Restricted Stock Units.

(b) Vesting Criteria and Other Terms. The Administrator will set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant. The Administrator may set vesting criteria based upon
the achievement of Company-wide, business unit, or individual goals (including,
but not limited to, continued employment), or any other basis (including the
passage of time) determined by the Administrator in its discretion.

(c) Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as determined by
the Administrator. Notwithstanding the foregoing, at any time after the grant of
Restricted Stock Units, the Administrator, in its sole discretion, may reduce or
waive any vesting criteria that must be met to receive a payout.

(d) Dividend Equivalents. The Administrator may, in its sole discretion, award
dividend equivalents in connection with the grant of Restricted Stock Units that
may be settled in cash, in Shares of equivalent value, or in some combination
thereof. The Administrator may provide that such dividend equivalents shall be
paid or distributed when accrued or at a later specified date and, if
distributed at a later date, may be deemed to have been reinvested in additional
Shares, Awards, or other investment vehicles or accrued in a bookkeeping account
without interest, and subject to such restrictions on transferability and risks
of forfeiture, as the Administrator may specify. Absent a contrary provision in
the Award Agreement, such dividend equivalents shall be subject to the same
restrictions and risk of forfeiture as the Restricted Stock Units with respect
to which the dividends accrue and shall not be paid unless and until such
Restricted Stock Units have settled.

(e) Form and Timing of Payment. Payment of earned Restricted Stock Units will be
made upon the date(s) determined by the Administrator and set forth in the Award
Agreement, which shall specify whether earned Restricted Stock Units may be
settled in cash, Shares, or a combination of both.

 

-15-



--------------------------------------------------------------------------------

(f) Cancellation. On the date set forth in the Award Agreement, all Shares
underlying any unvested, unlapsed unearned Restricted Stock Units will be
forfeited to the Company for future issuance.

9. Stock Appreciation Rights.

(a) Grant of Stock Appreciation Rights. Subject to the terms and conditions of
the Plan, a Stock Appreciation Right may be granted to Service Providers at any
time and from time to time as will be determined by the Administrator, in its
sole discretion.

(b) Number of Shares. The Administrator will have complete discretion to
determine the number of Stock Appreciation Rights granted to any Service
Provider.

(c) Exercise Price and Other Terms. The per share exercise price for the Shares
to be issued pursuant to exercise of a Stock Appreciation Right will be
determined by the Administrator and will be no less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant. Otherwise, the
Administrator, subject to the provisions of the Plan, will have complete
discretion to determine the terms and conditions of Stock Appreciation Rights
granted under the Plan.

(d) Stock Appreciation Right Agreement. Each Stock Appreciation Right grant will
be evidenced by an Award Agreement that will specify the exercise price, the
term of the Stock Appreciation Right, the conditions of exercise, and such other
terms and conditions as the Administrator, in its sole discretion, will
determine.

(e) Expiration of Stock Appreciation Rights. A Stock Appreciation Right granted
under the Plan will expire upon the date determined by the Administrator, in its
sole discretion, and set forth in the Award Agreement. Notwithstanding the
foregoing, the rules of Section 6(b) relating to the maximum term and
Section 6(d) relating to exercise also will apply to Stock Appreciation Rights.

(f) Payment of Stock Appreciation Right Amount. Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:

(i) The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

(ii) The number of Shares with respect to which the Stock Appreciation Right is
exercised.

At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.

 

-16-



--------------------------------------------------------------------------------

10. Performance Units and Performance Shares.

(a) Grant of Performance Units/Shares. Performance Units and Performance Shares
may be granted to Service Providers at any time and from time to time, as will
be determined by the Administrator, in its sole discretion. The Administrator
will have complete discretion in determining the number of Performance Units and
Performance Shares granted to each Participant.

(b) Value of Performance Units/Shares. Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.

(c) Performance Goals and Other Terms. The Administrator will set Performance
Goals or other vesting provisions (including, without limitation, continued
status as a Service Provider) in its discretion which, depending on the extent
to which they are met, will determine the number or value of Performance
Units/Shares that will be paid out to the Service Providers. Each Award of
Performance Units/Shares will be evidenced by an Award Agreement that will
specify the Performance Period, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. Without limiting the
foregoing, the Administrator shall adjust any Performance Goals or other feature
of an Award that relates to or is wholly or partially based on the number of, or
the value of, any stock of the Company, to reflect any stock dividend or split,
repurchase, recapitalization, combination, or exchange of shares or other
similar changes in such stock.

(d) Earning of Performance Units/Shares. After the applicable Performance Period
has ended, the holder of Performance Units/Shares will be entitled to receive a
payout of the number of Performance Units/Shares earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding Performance Goals or other vesting provisions have been
achieved. After the grant of a Performance Unit/Share, the Administrator, in its
sole discretion, may reduce or waive any Performance Goals or other vesting
provisions for such Performance Unit/Share.

(e) Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made upon the time set forth in the applicable
Award Agreement. The Administrator, in its sole discretion, may pay earned
Performance Units/Shares in the form of cash, in Shares (which have an aggregate
Fair Market Value equal to the value of the earned Performance Units/Shares at
the close of the applicable Performance Period) or in a combination thereof.

(f) Cancellation of Performance Units/Shares. On the date set forth in the Award
Agreement, all unearned or unvested Performance Units/Shares will be forfeited
to the Company, and again will be available for grant under the Plan.

 

-17-



--------------------------------------------------------------------------------

11. Other Stock-or Cash-Based Awards. The Administrator is authorized to grant
Awards to Participants in the form of Other Stock-Based Awards or Other
Cash-Based Awards, as deemed by the Administrator to be consistent with the
purposes of the Plan. To the extent necessary to satisfy the short-term deferral
exception to Code Section 409A, unless the Administrator shall determine
otherwise, the awards shall provide that payment shall be made within 2 1/2
months after the end of the year in which the Participant has a legally binding
vested right to such award. The Administrator may establish such other rules
applicable to the Other Stock- or Cash-Based Awards as it deems appropriate, to
the extent not inconsistent with the Plan.

12. Outside Director Limitations. No Outside Director may receive Awards under
the Plan with a total grant date fair value that, when combined with cash
compensation received for service as an Outside Director, exceeds $750,000 in a
calendar year, increased to $1,000,000 in the calendar year of his or her
initial services as an Outside Director. Grant date fair value for purposes of
Awards to Outside Directors under the Plan will be determined as follows:
(a) for Options and Stock Appreciation Rights, grant date fair value will be
calculated using the Black-Scholes valuation methodology on the date of grant of
such Option or Stock Appreciation Right and (b) for all other Awards other than
Options and Stock Appreciation Rights, grant date fair value will be determined
by either (i) calculating the product of the Fair Market Value per Share on the
date of grant and the aggregate number of Shares subject to the Award or
(ii) calculating the product using an average of the Fair Market Value over a
number of trading days and the aggregate number of Shares subject to the Award.
Awards granted to an individual while he or she was serving in the capacity as
an Employee or while he or she was an Independent Contractor but not an Outside
Director will not count for purposes of the limitations set forth in this
Section 12.

13. Leaves of Absence/Transfer Between Locations. The Administrator shall have
the discretion to determine at any time whether and to what extent the vesting
of Awards shall be suspended during any leave of absence; provided, however,
that in the absence of such determination, vesting of Awards shall continue
during any paid leave and during any unpaid leave (unless otherwise required by
Applicable Laws). A Participant will not cease to be an Employee in the case of
(a) any leave of absence approved by the Participant’s employer or (b) transfers
between locations of the Company or between the Company, its Parent, or any
Subsidiary. If an Employee is holding an Incentive Stock Option and such leave
exceeds three (3) months then, for purposes of Incentive Stock Option status
only, such Employee’s service as an Employee shall be deemed terminated on the
first (1st) day following such three (3) month period and the Incentive Stock
Option shall thereafter automatically treated for tax purposes as a Nonstatutory
Stock Option in accordance with Applicable Laws, unless reemployment upon the
expiration of such leave is guaranteed by contract or statute, or unless
provided otherwise pursuant to a written Company policy.

14. Transferability of Awards. Unless determined otherwise by the Administrator,
an Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Participant, only
by the Participant. If the Administrator makes an Award transferable, such Award
will contain such additional terms and conditions as the Administrator deems
appropriate.

 

-18-



--------------------------------------------------------------------------------

15. Adjustments; Dissolution or Liquidation; Merger or Change in Control.

(a) Adjustments. In the event of a stock split, reverse stock split, stock
dividend, combination, consolidation, recapitalization (including a
recapitalization through a large nonrecurring cash dividend) or reclassification
of the Shares, subdivision of the Shares, a rights offering, a reorganization,
merger, spin-off, split-up, repurchase, or exchange of Common Stock or other
securities of the Company or other significant corporate transaction, or other
change affecting the Common Stock occurs, the Administrator, in order to prevent
dilution, diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will, in such manner as it may
deem equitable, adjust the number, kind and class of securities that may be
delivered under the Plan and/or the number, class, kind and price of securities
covered by each outstanding Award. Notwithstanding the forgoing, all adjustments
under this Section 15 shall be made in a manner that does not result in taxation
under Code Section 409A.

(b) Dissolution or Liquidation. In the event of the proposed winding up,
dissolution or liquidation of the Company, the Administrator will notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction. To the extent it has not been previously exercised or settled, an
Award will terminate immediately prior to the consummation of such proposed
action.

(c) Corporate Transaction. In the event of (i) a transfer of all or
substantially all of the Company’s assets, (ii) a merger, consolidation or other
capital reorganization or business combination transaction of the Company with
or into another corporation, entity or person, or (iii) the consummation of a
transaction, or series of related transactions, in which any “person” (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act) becomes the
“beneficial owner” (as defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, of more than 50% of the Company’s then outstanding capital stock (a
“Corporate Transaction”), each outstanding Award (vested or unvested) will be
treated as the Administrator determines, which determination may be made without
the consent of any Participant and need not treat all outstanding Awards (or
portion thereof) in an identical manner. Such determination, without the consent
of any Participant, may provide (without limitation) for one or more of the
following in the event of a Corporate Transaction: (A) the continuation of such
outstanding Awards by the Company (if the Company is the surviving corporation);
(B) the assumption of such outstanding Awards by the surviving corporation or
its parent; (C) the substitution by the surviving corporation or its parent of
new options or other equity awards for such Awards; (D) the cancellation of such
Awards in exchange for a payment to the Participants equal to the excess of
(1) the Fair Market Value of the Shares subject to such Awards as of the closing
date of such Corporate Transaction over (2) the exercise price or purchase price
paid or to be paid (if any) for the Shares subject to the Awards; provided that
at the discretion of the Administrator, such payment may be subject to the same
conditions that apply to the consideration that will be paid to holders of
Shares in connection with the transaction; provided, however, that any payout in
connection with a terminated award under this clause (D) shall comply with Code
Section 409A to the extent necessary to avoid taxation thereunder; or (E) the
opportunity for Participants to exercise the Options prior to the occurrence of
the Corporate Transaction and the termination (for no consideration) upon the
consummation of such Corporate Transaction of any Options not exercised prior
thereto.

 

-19-



--------------------------------------------------------------------------------

(d) Change in Control. An Award may be subject to additional acceleration of
vesting and exercisability upon or after a Change in Control as may be provided
in the Award Agreement for such Award or as may be provided in any other written
agreement between the Company or any Affiliate and the Participant, but in the
absence of such provision, no such acceleration will occur.

16. Tax.

(a) Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof) or prior to any time the Award or
Shares are subject to taxation or other Tax-Related Items, the Company and/or
the Participant’s employer will have the power and the right to deduct or
withhold, or require a Participant to remit to the Company, an amount sufficient
to satisfy any Tax-Related Items or other items that are required to be withheld
or deducted or otherwise applicable with respect to such Award.

(b) Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such withholding or deduction obligations or any other
Tax-Related Items, in whole or in part by (without limitation) (i) paying cash,
(ii) electing to have the Company withhold otherwise deliverable Shares or cash
(including, without limitation, withholding cash from the proceeds of a sale of
Shares subject to an Award), (iii) delivering to the Company already-owned
Shares; or (iv) such other method as may be set forth in the Award Agreement;
provided that, unless specifically permitted by the Company, any proceeds
derived from a cashless exercise must be an approved broker-assisted cashless
exercise or the cash or Shares withheld or delivered must be limited to avoid
financial accounting charges under applicable accounting guidance or Shares must
have been previously held for the minimum duration required to avoid financial
accounting charges under applicable accounting guidance. Except as otherwise
determined by the Administrator, the Fair Market Value of the Shares to be
withheld or delivered will be determined as of the date that the amounts are
required to be withheld or deducted.

(c) Compliance With Code Section 409A. Awards will be designed and operated in
such a manner that they are either exempt from the application of, or comply
with, the requirements of Code Section 409A such that the grant, payment,
settlement or deferral will not be subject to the additional tax or interest
applicable under Code Section 409A. The Plan and each Award Agreement under the
Plan is intended to meet the requirements of Code Section 409A (or an exemption
therefrom) and will be construed and interpreted in accordance with such intent,
except as otherwise determined in the sole discretion of the Administrator. To
the extent that an Award or payment, or the settlement or deferral thereof, is
subject to Code Section 409A the Award will be granted, paid, settled or
deferred in a manner that will meet the requirements of Code Section 409A (or an
exemption therefrom), such that the grant, payment, settlement or deferral will
not be subject to the additional tax or interest applicable under Code
Section 409A. In no event will the Company be responsible for or reimburse a
Participant for any taxes or other penalties incurred as a result of the
application of Code Section 409A.

 

-20-



--------------------------------------------------------------------------------

17. No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company or any Subsidiary or
Affiliate, nor will they interfere in any way with the Participant’s right or
the Company’s or any Subsidiary or Affiliate’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.

18. Date of Grant. The date of grant of an Award will be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.

19. Corporate Records Control. In the event that the corporate records (e.g.,
Board consents, resolutions or minutes) documenting the corporate action
constituting the grant contain terms (e.g., exercise price, vesting schedule or
number of shares) that are inconsistent with those in the Award Agreement or
related grant documents as a result of a clerical error in the papering of the
Award Agreement or related grant documents, the corporate records will control
and the Participant will have no legally binding right to the incorrect term in
the Award Agreement or related grant documents.

20. Clawback/Recovery. All Awards granted under the Plan will be subject to
recoupment in accordance with any clawback policy that the Company is required
to adopt pursuant to the listing standards of any national securities exchange
or association on which the Company’s securities are listed or as is otherwise
required by the U.S. Dodd-Frank Wall Street Reform and Consumer Protection Act
or other Applicable Laws. In addition, the Board may impose such other clawback,
recovery or recoupment provisions in an Award Agreement as the Board determines
necessary or appropriate, including but not limited to a reacquisition right in
respect of previously acquired Shares or other cash or property upon the
occurrence of an event constituting Cause. No recovery of compensation under
such a clawback policy will be an event giving rise to a right to resign for
“good reason” or “constructive termination” (or similar term) under any
agreement with the Company.

21. Term of Plan. Subject to Section 25 of the Plan, the restatement of the
Company’s 2016 Stock Plan into this Plan will become effective as of the
Effective Date. The Plan will continue in effect for a term of ten (10) years
measured from the earlier of the date the Board approves the restatement of the
Company’s 2016 Stock Plan into this Plan or the approval of such restatement by
the Company’s stockholders, unless terminated earlier under Section 22 of the
Plan.

22. Amendment and Termination of the Plan.

(a) Amendment and Termination. The Administrator may at any time amend, alter,
suspend or terminate the Plan.

(b) Stockholder Approval. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.

(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan will materially impair the rights of any Participant,
unless mutually agreed otherwise between the Participant and the Administrator,
which agreement must be in writing and signed by the Participant and the
Company. Termination of the Plan will not affect the Administrator’s ability to
exercise the powers granted to it hereunder with respect to Awards granted under
the Plan prior to the date of such termination.

 

-21-



--------------------------------------------------------------------------------

23. Conditions Upon Issuance of Shares.

(a) Legal Compliance. Shares will not be issued pursuant to the exercise or
vesting (as applicable) of an Award unless the exercise or vesting of such Award
and the issuance and delivery of such Shares will comply with Applicable Laws
and will be further subject to the approval of counsel for the Company with
respect to such compliance.

(b) Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.

24. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any liability in respect of
the failure to issue or sell such Shares as to which such requisite authority
will not have been obtained.

25. Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.

26. Governing Law. The Plan and all Awards hereunder shall be construed in
accordance with and governed by the laws of the State of California, but without
regard to its conflict of law provisions.

27. Severability and Reformation. If any provision of the Plan or any Award is
or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or Award, or would unintentionally disqualify
the Plan or any Award under any Applicable Laws, such provision shall be
construed or deemed amended to conform to the Applicable Laws or, if it cannot
be construed or deemed amended without, in the determination of the
Administrator, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, person or Award and the
remainder of the Plan and any such Award shall remain in full force and effect.
If any of the terms or provisions of the Plan or any Award Agreement conflict
with the requirements of Rule 16b-3 (as those terms or provisions are applied to
Participants who are subject to Section 16 of the Exchange Act) or Code
Section 422 (with respect to Incentive Stock Options), then those conflicting
terms or provisions shall be deemed inoperative to the extent they so conflict
with the requirements of Rule 16b-3 or Code Section 422 (unless the
Administrator has expressly determined that the Plan or such Award should not
comply with Rule 16b-3 or Code Section 422, as applicable), in each case, only
to the extent Rule 16b-3 and Code Section 422 are applicable. With respect to
Incentive Stock Options, if the Plan does not contain any provision required to
be included herein under Code Section 422, that provision shall be deemed to be
incorporated herein with the same force and effect as if that provision had been
set out at length herein; provided that, to the extent any Option that is
intended to qualify as an Incentive Stock Option cannot so qualify, that Option
(to that extent) shall be deemed a Nonstatutory Option for all purposes of the
Plan.

 

-22-



--------------------------------------------------------------------------------

28. Unfunded Status of Awards; No Trust or Fund Created. The Plan is intended to
constitute an “unfunded” plan for certain incentive awards. Neither the Plan nor
any Award shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Company or a Parent or Subsidiary
and a Participant or any other person. To the extent that any person acquires a
right to receive payments from the Company or a Parent or Subsidiary pursuant to
an Award, such right shall be no greater than the right of any general unsecured
creditor of the Company or such Parent or Subsidiary.

29. Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board,
nor its submission to the stockholders of the Company for approval, shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements as it may deem desirable.
Nothing contained in the Plan shall be construed to prevent the Company or a
Parent or Subsidiary from taking any corporate action which is deemed by the
Company or such Parent or Subsidiary to be appropriate or in its best interest,
whether or not such action would have an adverse effect on the Plan or any Award
made under the Plan. No Participant, beneficiary or other person shall have any
claim against the Company or a Parent or Subsidiary as a result of any such
action.

30. Status under ERISA. It is the intent of the Company that the Plan shall not
constitute an “employee benefit plan” for purposes of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended.

o O o

FISKER INC.

2020 EQUITY INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

 

-23-



--------------------------------------------------------------------------------

Unless otherwise defined herein, the terms defined in the Fisker Inc. 2020
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Stock Option Award Agreement (this “Award Agreement”).

NOTICE OF STOCK OPTION GRANT

Participant Name:

You have been granted an Option to purchase Common Stock of Fisker Inc. (the
“Company”), subject to the terms and conditions of the Plan and this Award
Agreement, as follows:

 

  Grant Number   

 

  Date of Grant   

 

  Vesting Commencement Date   

 

  Exercise Price per Share    USD $   

 

  Total Number of Shares   

 

  Total Exercise Price    USD $   

 

  Type of Option:   

 

   U.S. Incentive Stock Option     

 

   Nonstatutory Stock Option   Term/Expiration Date:   

 

  Vesting Schedule:   

 

Subject to Section 2 of this Award Agreement, this Option may be exercised, in
whole or in part, in accordance with the following schedule:

 

 

 

 

 

 

 

 

-24-



--------------------------------------------------------------------------------

Termination Period:

This Option will be exercisable for three (3) months after Participant ceases to
be a Service Provider, unless such termination is due to Participant’s death,
Disability or Cause. If Participant’s relationship as a Service Provider is
terminated as a result of the Service Provider’s death or Disability, this
Option will be exercisable for twelve (12) months after Participant ceases to be
a Service Provider. If Participant’s relationship as a Service Provider is
terminated for Cause, this

Option (including any vested portion thereof) shall immediately terminate in its
entirety upon Participant’s being first notified such termination for Cause and
Participant will be prohibited from exercising this Option from and after the
date of such notification. Notwithstanding the foregoing, in no event may this
Option be exercised after the Term/Expiration Date as provided above and may be
subject to earlier termination as provided in Section 15 of the Plan.

By Participant’s signature and the signature of the Company’s representative
below, or by Participant otherwise accepting or exercising this Option,
Participant and the Company agree that this Option is granted under and governed
by the terms and conditions of the Plan and this Award Agreement, including the
Terms and Conditions of Stock Option Grant (including any country- specific
addendum thereto), attached hereto as Exhibit A, all of which are made a part of
this document. Participant has reviewed the Plan and this Award Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understands all provisions of the Plan
and this Award Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator on
any questions relating to the Plan and this Award Agreement.

 

PARTICIPANT:    FISKER INC.

 

  

 

Signature    By

 

  

 

Print Name    Title

 

-25-



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF STOCK OPTION GRANT

1. Grant of Option. The Company hereby grants to Participant named in the Notice
of Stock Option Grant attached as Part I of this Award Agreement (the
“Participant”) an option (the “Option”) to purchase the number of Shares set
forth in the Notice of Stock Option Grant, at the exercise price per Share set
forth in the Notice of Stock Option Grant (the “Exercise Price”), subject to all
of the terms and conditions set forth in the Notice of Stock Option Grant and in
this Award Agreement and the Plan, which is incorporated herein by reference.
Subject to Section 22 of the Plan, if there is a conflict between the terms and
conditions of the Plan and the terms and conditions of this Award Agreement, the
terms and conditions of the Plan will prevail.

If designated in the Notice of Stock Option Grant as an Incentive Stock Option
(“ISO”), this Option is intended to qualify as an ISO to the maximum extent
permitted under Section 422 of the U.S. Internal Revenue Code of 1986, as
amended (the “Code”). However, if this Option is intended to be an ISO, to the
extent that it exceeds the USD $100,000 rule of Code Section 422(d), it will be
treated as a Nonstatutory Stock Option (“NSO”). Further, if for any reason this
Option (or portion thereof) will not qualify as an ISO, then, to the extent of
such non- qualification, such Option (or portion thereof) shall be regarded as a
NSO granted under the Plan. In no event will the Administrator, the Company or
any Parent or Subsidiary or any of their respective employees or directors have
any liability to Participant (or any other person) due to the failure of the
Option to qualify for any reason as an ISO.

2. Vesting Schedule. Except as provided in Section 3, the Option awarded by this
Award Agreement will vest in accordance with the vesting provisions set forth in
the Notice of Stock Option Grant. Options scheduled to vest on a certain date or
upon the occurrence of a certain condition will not vest in accordance with any
of the provisions of this Award Agreement, unless Participant will have been
continuously a Service Provider from the Date of Grant until the date such
vesting occurs. Service Provider status for purposes of this Award will end on
the day that Participant is no longer actively providing services as an
Employee, Director, or Independent Contractor and will not be extended by any
notice period or “garden leave” that may be required contractually or under any
Applicable Laws. Notwithstanding the foregoing, the Administrator (or any
delegate) shall have the sole and absolute discretion to determine when
Participant is no longer actively providing services for purposes of Service
Provider status and participation in the Plan.

3. Exercise of Option.

(a) Right to Exercise. This Option may be exercised only within the term set
forth in the Notice of Stock Option Grant and may be exercised during such term
only in accordance with the Plan and the terms of this Award Agreement.

(b) Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit B (the “Exercise Notice”), or in a
manner and pursuant to such procedures as the Administrator may determine, which
will state the election to exercise the Option, the number of Shares in respect
of which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company

 

-26-



--------------------------------------------------------------------------------

pursuant to the provisions of the Plan. The Exercise Notice will be completed by
Participant and delivered to the Company. The Exercise Notice will be
accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares together with any Tax-Related Items (as defined below) required to be
withheld, paid or provided pursuant to any Applicable Laws. This Option will be
deemed to be exercised upon receipt by the Company of such fully executed
Exercise Notice accompanied by such aggregate Exercise Price and any other
requirements or restrictions that may be imposed by the Company to comply with
Applicable Laws or facilitate administration of the Plan. Notwithstanding the
above, Participant understands that the Applicable Laws of the country in which
Participant is residing or working at the time of grant, vesting, and/or
exercise of this Option (including any rules or regulations governing
securities, foreign exchange, tax, labor or other matters) may restrict or
prevent exercise of this Option, and neither the Company nor any Parent or
Subsidiary assumes any liability in relation to this Option in such case.

4. Method of Payment. Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant unless
otherwise specified by the Company in its sole discretion:

(a) cash (U.S. dollars); or

(b) check (denominated in U.S. dollars); or

(c) consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or

(d) if Participant is subject to Section 16 of the Exchange Act, Participant may
direct the Company to withhold Shares to be issued upon exercise of the Option
to pay the aggregate Exercise Price and any such disposition of Shares to the
Company shall be exempt from Section 16(b) of the Exchange Act pursuant to Rule
16b-3(e).

Participant understands and agrees that, unless otherwise permitted by the
Company, any cross-border remittance made to exercise this Option or transfer
proceeds received upon the sale of Shares must be made through a locally
authorized financial institution or registered foreign exchange agency and may
require Participant to provide such entity with certain information regarding
the transaction.

5. Tax Obligations.

(a) Withholding Taxes. Regardless of any action the Company or Participant’s
employer (the “Employer”) takes with respect to any or all applicable national,
local, or other tax or social contribution, withholding, required deductions, or
other payments, if any, that arise upon the grant, vesting, or exercise of this
Option, the holding or subsequent sale of Shares, and the receipt of dividends,
if any, or otherwise in connection with this Option or the Shares (“Tax-Related
Items”), Participant acknowledges and agrees that the ultimate liability for all
Tax-Related Items legally due by Participant is and remains Participant’s
responsibility and may exceed any amount actually withheld by the Company or the
Employer. Participant further acknowledges and agrees that Participant is solely
responsible for filing all relevant documentation that may be required in
relation to this Option or any Tax-Related Items (other

 

-27-



--------------------------------------------------------------------------------

than filings or documentation that is the specific obligation of the Company or
a Parent, Subsidiary, or Employer pursuant to Applicable Laws) such as but not
limited to personal income tax returns or reporting statements in relation to
the grant, vesting or exercise of this Option, the holding of Shares or any bank
or brokerage account, the subsequent sale of Shares, and the receipt of any
dividends. Participant further acknowledges that the Company and the Employer
(a) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Option, including the
grant, vesting, or exercise of the Option, the subsequent sale of Shares
acquired under the Plan and the receipt of dividends, if any; and (b) does not
commit to and is under no obligation to structure the terms of the Option or any
aspect of the Option to reduce or eliminate Participant’s liability for
Tax-Related Items, or achieve any particular tax result. Participant also
understands that Applicable Laws may require varying Share or Option valuation
methods for purposes of calculating Tax-Related Items, and the Company assumes
no responsibility or liability in relation to any such valuation or for any
calculation or reporting of income or Tax-Related Items that may be required of
Participant under Applicable Laws. Further, if Participant has become subject to
tax in more than one jurisdiction between the date of grant and the date of any
relevant taxable event, Participant acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

(b) Satisfaction of Tax-Related Items. As a condition to the grant, vesting and
exercise of this Option and as set forth in Section 16 of the Plan, Participant
hereby agrees to make adequate provision for the satisfaction of (and will
indemnify the Company and any Parent or Subsidiary for) any Tax-Related Items.
No payment will be made to Participant (or his or her estate or beneficiary)
related to an Option, and no Shares will be issued pursuant to an Option, unless
and until satisfactory arrangements (as determined by the Company) have been
made by Participant with respect to the payment of any Tax-Related Items
obligations of the Company and/or any Parent, Subsidiary, or Employer with
respect to the grant, vesting or exercise of the Option.    In this regard,
Participant authorizes the Company and/or any Parent, Subsidiary, or Employer,
or their respective agents, at their discretion, to satisfy the obligations with
regard to all Tax-Related Items by one or a combination of the following:

(i) withholding from Participant’s wages or other cash compensation paid to
Participant by the Company or the Employer; or

(ii) withholding from proceeds of the sale of Shares acquired upon exercise of
the Option, either through a voluntary sale or through a mandatory sale arranged
by the Company (on Participant’s behalf pursuant to this authorization); or

(iii) withholding in Shares to be issued upon exercise of the Option.

Notwithstanding the foregoing, if Participant is subject to Section 16 of the
Exchange Act, Participant may direct the Company to withhold Shares to be issued
upon exercise of the Option to satisfy Participant’s obligations with regard to
all Tax-Related Items and any such disposition of Shares to the Company shall be
exempt from Section 16(b) of the Exchange Act pursuant to Rule 16b-3(e).

 

-28-



--------------------------------------------------------------------------------

If the obligation for Tax-Related Items is satisfied by withholding Shares,
Participant is deemed to have been issued the full number of Shares purchased
for tax purposes, notwithstanding that a number of Shares is held back solely
for the purpose of paying the Tax-Related Items due as a result of Participant’s
participation in the Plan. Participant shall pay to the Company or a Parent,
Subsidiary, or Employer any amount of Tax-Related Items that the Company may be
required to withhold, pay or otherwise provide for as a result of Participant’s
participation in the Plan that cannot be satisfied by one or more of the means
previously described in this Section 5. Participant acknowledges and agrees that
the Company may refuse to honor the exercise and refuse to issue or deliver the
Shares or the proceeds of the sale of Shares if Participant fails to comply with
his or her obligations in connection with the Tax-Related Items.

(c) Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Participant herein is an ISO, and if Participant sells or otherwise disposes of
any of the Shares acquired pursuant to the ISO on or before the later of (i) the
date two (2) years after the Date of Grant, or (ii) the date one (1) year after
the date of exercise, Participant will immediately notify the Company in writing
of such disposition. At any time during the one (1)-year or two (2)-year periods
set forth above, the Company may place a legend on any certificate representing
Shares acquired pursuant to this Option requesting the transfer agent for the
Company’s stock to notify the Company of any such disposition. Participant’s
obligation to notify the Company of any such disposition will continue
notwithstanding that a legend has been placed on the certificate pursuant to the
preceding sentence.

(d) Code Section 409A (Applicable Only to Participants Subject to U.S. Taxes).
Under Code Section 409A, an option that is granted with a per Share exercise
price that is determined by the Internal Revenue Service (the “IRS”) to be less
than the Fair Market Value of a Share on the date of grant (a “Discount Option”)
may be considered “deferred compensation.” A Discount Option may result in
(i) income recognition by Participant prior to the exercise of the option,
(ii) an additional twenty percent (20%) federal income tax, and (iii) potential
penalty and interest charges. The Discount Option may also result in additional
state income, penalty and interest charges to Participant. Participant
acknowledges that the Company cannot and has not guaranteed that the IRS will
agree that the per Share exercise price of this Option equals or exceeds the
Fair Market Value of a Share on the Date of Grant in a later examination.
Participant agrees that if the IRS determines that the Option was granted with a
per Share exercise price that was less than the Fair Market Value of a Share on
the date of grant, Participant will be solely responsible for Participant’s
costs related to such a determination.

6. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares unless and until such Shares will have
been issued (as evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company). After such issuance,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares, but prior to such issuance, Participant will not have any rights to
dividends and/or distributions on such Shares.

 

-29-



--------------------------------------------------------------------------------

7. No Guarantee of Continued Service or Grants. PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF SHALL
OCCUR ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE EMPLOYER OR
CONTRACTING ENTITY (AS APPLICABLE) AND NOT THROUGH THE ACT OF BEING HIRED, BEING
GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER.PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE RIGHT OF THE EMPLOYER OR THE COMPANY, PARENT, OR
SUBSIDIARY TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY
TIME, WITH OR WITHOUT CAUSE (SUBJECT TO APPLICABLE LOCAL LAWS).

8. Nature of Grant. In accepting the Option, Participant acknowledges,
understands and agrees that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;

(b) the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of Options, or benefits in
lieu of Options even if Options have been granted repeatedly in the past;

(c) all decisions with respect to future awards of Options, or other Awards, if
any, will be at the sole discretion of the Company;

(d) Participant’s participation in the Plan is voluntary;

(e) the Option and the Shares subject to the Option are extraordinary items that
do not constitute regular compensation for services rendered to the Company or
the Employer, and that are outside the scope of Participant’s employment
contract, if any;

(f) the Option and the Shares subject to the Option are not intended to replace
any pension rights or compensation;

(g) the Option and the Shares subject to the Option are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal, or
end of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
the Employer, subject to Applicable Laws;

(h) the future value of the underlying Shares is unknown and cannot be predicted
with certainty; further, if Participant exercises the Option and obtains Shares,
the value of the Shares acquired upon exercise may increase or decrease in
value, even below the Exercise Price;

 

-30-



--------------------------------------------------------------------------------

(i) Participant also understands that neither the Company nor any affiliate is
responsible for any foreign exchange fluctuation between local currency and the
United States Dollar or the selection by the Company or any affiliate in its
sole discretion of an applicable foreign currency exchange rate that may affect
the value of the Option (or the calculation of income or Tax-Related Items
thereunder);

(j) in consideration of the grant of the Option, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Option resulting from
termination of employment by the Employer (for any reason whatsoever and whether
or not in breach of Applicable Laws, including, without limitation, applicable
local labor laws), and Participant irrevocably releases the Employer from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, Participant shall be
deemed irrevocably to have waived his or her entitlement to pursue such claim;
and

(k) the Option and the benefits under the Plan, if any, will not without the
Administrator’s consent transfer to another company in the case of a merger,
take-over or transfer of liability.

9. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding Participant’s
participation in the Plan before taking any action related to the Plan.

10. Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
Personal Data (as described below) by and among, as applicable, the Company, any
Parent, Subsidiary, or Affiliate, or third parties as may be selected by the
Company for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan. Participant understands that refusal or
withdrawal of consent will affect Participant’s ability to participate in the
Plan; without providing consent, Participant will not be able to participate in
the Plan or realize benefits (if any) from the Option.

Participant understands that the Company and any Parent, Subsidiary, Affiliate,
or designated third parties may hold personal information about Participant,
including, but not limited to, Participant’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Company or any Parent, Subsidiary, or Affiliate, details of all Options or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Personal Data”). Participant understands
that Personal Data may be transferred to any Parent, Subsidiary, Affiliate, or
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in the United States,
Participant’s country (if different than the United States), or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than Participant’s country. In particular, the Company may transfer
Personal Data to the broker or stock plan administrator assisting with the Plan,
to its legal counsel and tax/accounting advisor, and to the Subsidiary or
Affiliate or entity that is Participant’s employer and its payroll provider.

 

-31-



--------------------------------------------------------------------------------

Participant should also refer to any data privacy policy implemented by the
Company (which will be available to Participant separately and may be updated
from time to time) for more information regarding the collection, use, storage,
and transfer of Participant’s Personal Data.

11. Address for Notices. Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company, in care of its
Secretary at Fisker Inc., 1580 Francisco Street, Suite B, Torrance, California
90501, or at such other address as the Company may hereafter designate in
writing.

12. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.

13. Binding Agreement. Subject to the limitation on the transferability of this
Option contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

14. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
compliance of the Shares upon or with any securities exchange or under any
Applicable Laws, the tax code and related regulations or the consent or approval
of any governmental regulatory authority is necessary or desirable as a
condition to the grant or vesting of the Option or purchase by, or issuance of
Shares to, Participant (or his or her estate) hereunder, such purchase or
issuance will not occur unless and until such listing, registration,
qualification, compliance, consent or approval will have been completed,
effected or obtained free of any conditions not acceptable to the Company. The
Company will make all reasonable efforts to meet the requirements of any
Applicable Laws. Assuming such compliance, for purposes of the Tax-Related
Items, the Exercised Shares will be considered transferred to Participant on the
date the Option is exercised with respect to such Exercised Shares. The Company
shall not be obligated to issue any Shares pursuant to this Option at any time
if the issuance of Shares, or the exercise of an Option by Participant, violates
or is not in compliance with any Applicable Laws, with such compliance
determined by the Company in consultation with its legal counsel.

15. Lock-Up Agreement. If so requested by the Company (or any successor thereof)
or the underwriters in connection with the initial public offering of the
securities of the Company (or any successor or parent thereof), or any other
transaction pursuant to which the securities of the Company will be exchanged
for securities of the Company (or any successor or parent thereof), registered
under the Securities Act of 1933, as amended, including, without limitation,
through a transaction with a publicly-listed blank check company then registered
under the Securities Act (a “SPAC Transaction”), Participant shall not sell,
make any short sale of, loan, grant any option for the purchase of, or otherwise
dispose of any securities of the Company (or any successor thereof) however or
whenever acquired (except for those being registered) without the prior written
consent of the Company or such underwriters, as the case may be, for 180 days
from the effective date of the registration statement or becoming a listed
security (including, without limitation, pursuant to a SPAC Transaction), and
Participant shall execute an agreement reflecting the foregoing as may be
requested by the Company (or any successor or parent thereof) or the
underwriters at the time of such offering or listing.

 

-32-



--------------------------------------------------------------------------------

16. Plan Governs. This Award Agreement is subject to all terms and provisions of
the Plan. If there is a conflict between one or more provisions of this Award
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Award Agreement will
have the meaning set forth in the Plan.

17. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination regarding whether any Shares subject to the Option have
vested). All actions taken, and all interpretations and determinations made, by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.

18. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to Participant’s current or future
participation in the Plan, this Option, the Shares subject to this Option, any
other securities of the Company or any other Company-related documents, by
electronic means. By accepting this Option, whether electronically or otherwise,
Participant hereby (a) consents to receive such documents by electronic means,
(b) consents to the use of electronic signatures, and (c) agrees to participate
in the Plan and/or receive any such documents through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company, including but not limited to the use of electronic signatures or
click-through electronic acceptance of terms and conditions.

19. Translation. If Participant has received this Award Agreement, including
appendices, or any other document related to the Plan translated into a language
other than English, and the meaning of the translated version is different than
the English version, the English version will control.

20. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the Option and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable in order to comply with any Applicable Laws or
facilitate the administration of the Plan, and to require Participant to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing. Furthermore, Participant understands that the Applicable Laws of
the country in which he or she is resident at the time of grant, vesting, and/or
exercise of this Option or the holding or disposition of Shares (including any
rules or regulations governing securities, foreign exchange, tax, labor or other
matters) may restrict or prevent exercise of this Option or may subject
Participant to additional procedural or regulatory requirements he or she is
solely responsible for and will have to independently fulfill in relation to
this Option or the Shares. Notwithstanding any provision herein, this Option and
any Shares shall be subject to any special terms and conditions or disclosures
as set forth in any addendum for Participant’s country (the “Country-Specific
Addendum,” which forms part this Award Agreement). Participant also understands
and agrees that if he works, resides, moves to, or otherwise is or becomes
subject to Applicable Laws or company policies of another jurisdiction at any
time, certain country-specific notices, disclaimers and/or terms and conditions
may apply to him as from the date of grant, unless otherwise determined by the
Company in its sole discretion.

 

-33-



--------------------------------------------------------------------------------

21. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

22. Agreement Severable. If any provision in this Award Agreement will be held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Award Agreement.

23. Modifications to this Award Agreement. This Award Agreement and the Plan
constitute the entire understanding of the parties on the subjects covered.
Participant expressly warrants that he or she is not accepting this Award
Agreement in reliance on any promises, representations, or inducements other
than those contained herein. Modifications to this Award Agreement or the Plan
can be made only in an express written contract executed by a duly authorized
officer of the Company. Notwithstanding anything to the contrary in the Plan or
this Award Agreement, the Company reserves the right to revise this Award
Agreement as it deems necessary or advisable, in its sole discretion and without
the consent of Participant, to comply with Code Section 409A or to otherwise
avoid imposition of any additional tax or income recognition under Code
Section 409A in connection to this Option.

24. Agreement to Furnish Information. Participant agrees to furnish to the
Company all information requested by the Company to enable it to comply with any
reporting or other requirement imposed upon the Company by or under any
Applicable Laws.

25. Clawback. Notwithstanding any provision in this Award Agreement or the Plan
to the contrary, to the extent required by (a) Applicable Laws, including,
without limitation, the requirements of the Dodd-Frank Wall Street Reform and
Consumer Protection Act, any Securities Exchange Commission rule, and the
listing standards of any national securities exchange or association on which
the Company’s securities are listed and/or (b) any policy that may be adopted or
amended by the Administrator from time to time, all Shares issued upon exercise
of the Option shall be subject to forfeiture, repurchase, recoupment and/or
cancellation to the extent necessary to comply with such Applicable Laws and/or
policy.

26. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Option under the
Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.

27. Governing Law and Venue. This Award Agreement will be governed by the laws
of the State of California, without giving effect to the conflict of law
principles thereof. For purposes of litigating any dispute that arises under
this Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California and agree that such litigation will be
conducted in the courts of Los Angeles County, California, or the federal courts
for the United States for the Central District of California, and no other
courts.

***

 

-34-



--------------------------------------------------------------------------------

Country-Specific Addendum

This Addendum includes additional country-specific notices, disclaimers, and/or
terms and conditions that apply to individuals who are working or residing in
the countries listed below, if any, and that may be material to Participant’s
participation in the Plan. Such notices, disclaimers, and/or terms and
conditions may also apply, as from the date of grant, if Participant moves to or
otherwise is or becomes subject to the Applicable Laws or company policies of
any country listed below. However, because foreign exchange regulations and
other local laws are subject to frequent change, Participant is advised to seek
advice from his or her own personal legal and tax advisor prior to accepting or
exercising an Option or holding or selling Shares acquired under the Plan. The
Company is not providing any tax, legal or financial advice, nor is the Company
making any recommendations regarding Participant’s acceptance of the Option or
participation in the Plan. Unless otherwise noted below, capitalized terms shall
have the same meaning assigned to them under the Plan, the Notice of Stock
Option Grant and the Award Agreement. This Addendum forms part of the Award
Agreement and should be read in conjunction with the Award Agreement and the
Plan.

Securities Law Notice: Unless otherwise noted, neither the Company nor the
Shares are registered with any local stock exchange or under the control of any
local securities regulator outside the United States. The Award Agreement (of
which this Addendum is a part), the Notice of Stock Option Grant, the Plan, and
any other communications or materials that you may receive regarding
participation in the Plan do not constitute advertising or an offering of
securities outside the United States, and the issuance of securities described
in any Plan-related documents is not intended for public offering or circulation
in your jurisdiction.

 

 

 

European Union (“EU”)/European Economic Area (“EEA”)   

Data Privacy. For residents of the EU/EEA and elsewhere as may be applicable,
the following provision applies and supplements Section 10 of the Award
Agreement:

 

Participant understands and acknowledges:

 

•  The data controller is the Company; queries or requests regarding
Participant’s Personal Data should be made in writing to the Company’s
representative for Plan or Option matters, who may be contacted at [insert email
address];

 

•  The legal basis for the processing of Personal Data is that the processing is
necessary for the performance of a contract to which Participant is a party
(namely, this Award Agreement); and

 

•  Personal Data will be held only as long as is necessary to implement,
administer and manage Participant’s participation in the Plan.

 

Participant may, at any time, access his or her Personal Data, request
additional information about the storage and processing of Personal Data,
require any necessary amendments to Personal Data without cost or exercise any
other rights they may have in relation to their Personal Data under applicable
law, including the right to make a complaint to an EU/EEA data protection
regulator.

 

 

 

-35-



--------------------------------------------------------------------------------

United Kingdom   

The following supplements Sections 5(a) and (b) of the Agreement:

 

Withholding of Tax. If payment or withholding of the Tax-Related Items is not
made within ninety (90) days of the end of the UK tax year in which the event
giving rise to the Tax-Related Items occurs (the “Due Date”) or such other
period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003, the amount of any uncollected Tax-Related Items will
constitute a loan owed by Participant to the Employer, effective on the Due
Date. Participant agrees that the loan will bear interest at the then-current
Official Rate of Her Majesty’s Revenue and Customs (“HMRC”), it will be
immediately due and repayable, and the Company or the Employer may recover it at
any time thereafter by any of the means referred to in Sections 5(a) and (b) of
the Award Agreement. Notwithstanding the foregoing, if Participant is a director
or executive officer of the Company (within the meaning of Section 13(k) of the
U.S. Securities and Exchange Act of 1934, as amended), Participant will not be
eligible for such a loan to cover the Tax-Related Items. In the event that
Participant is a director or executive officer and the Tax-Related Items are not
collected from or paid by Participant by the Due Date, the amount of any
uncollected Tax-Related Items will constitute a benefit to Participant on which
additional income tax and national insurance contributions will be
payable. Participant will be responsible for reporting and paying any income tax
due on this additional benefit directly to HMRC under the self-assessment
regime.

 

HMRC National Insurance Contributions. Participant agrees that (a) Tax-Related
Items within Sections 5(a) and (b) of the Award Agreement shall include any
secondary class 1 (employer) National Insurance Contributions that (i) any
employer (or former employer) of Participant is liable to pay (or reasonably
believes it is liable to pay); and (ii) may be lawfully recovered from
Participant; and (b) if required to do so by the Company (at any time when the
relevant election can be made) Participant shall: (i) make a joint election
(with the employer or former employer) in the form provided by the Company to
transfer to Participant the whole or any part of the employer’s liability that
falls within Sections 5(a) and (b) of the Award Agreement; and (ii) enter into
arrangements required by HM Revenue & Customs (or any other tax authority) to
secure the payment of the transferred liability.

 

 

 

 

-36-



--------------------------------------------------------------------------------

Draft 10.2.20

EXHIBIT B

FISKER INC.

2020 EQUITY INCENTIVE PLAN

EXERCISE NOTICE

 

Fisker Inc.                                       
                                           
                                                                                
  Attention:                                                                 

1. Exercise of Option. Effective as of today,                 ,
                , the undersigned (“Purchaser”) hereby elects to purchase,
                , shares (the “Shares”) of the Common Stock of Fisker Inc. (the
“Company”) under and pursuant to the Fisker Inc. 2020 Equity Incentive Plan (the
“Plan”) and the Stock Option Award Agreement dated                 ,
                 (the “Award Agreement”). The purchase price for the Shares will
be USD $                 , as required by the Award Agreement.

2. Delivery of Payment. Purchaser herewith delivers to the Company, or otherwise
makes adequate arrangements satisfactory to the Company, the full purchase price
of the Shares and any Tax-Related Items (as defined in the Agreement) to be paid
in connection with the exercise of the Option.

3. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Award Agreement and agrees to
abide by and be bound by their terms and conditions.

4. Rights as Stockholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to the Shares subject to the
Option, notwithstanding the exercise of the Option. The Shares so acquired will
be issued to Purchaser as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 14 of the Plan.

5. Tax Consultation. Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares.
Purchaser represents that Purchaser has consulted with any tax consultants
Purchaser deems advisable in connection with the purchase or disposition of the
Shares and that Purchaser is not relying on the Company for any tax advice.

6. Entire Agreement; Governing Law. The Plan and Award Agreement are
incorporated herein by reference. This Exercise Notice, the Plan and the Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
the State of California.

 

-37-



--------------------------------------------------------------------------------

Submitted by:    Accepted by: PURCHASER:    FISKER INC.
                                                                                
                                                                   
                                                                    Signature   
By                                       
                                                                      
                                                                                
                          Print Name    Title   
                                                                                
                             Date Received

 

-38-



--------------------------------------------------------------------------------

FISKER INC.

2020 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Unless otherwise defined herein, the terms defined in the Fisker Inc. 2020
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Restricted Stock Unit Award Agreement (this “Award Agreement”).

31. NOTICE OF RESTRICTED STOCK UNIT GRANT

Participant Name:

You have been granted the right to receive an Award of Restricted Stock Units,
subject to the terms and conditions of the Plan and this Award Agreement, as
follows:

 

Grant Number

                                        
                                                       

Date of Grant

                                        
                                                       

Vesting Commencement Date

                                        
                                                       

Number of Restricted Stock Units

                                        
                                                       

Vesting Schedule:

Subject to Section 3 of this Award Agreement, the Restricted Stock Units will
vest in accordance with the following schedule:

 

 

 

 

 

 

If Participant ceases to be a Service Provider for any or no reason before
Participant vests in a Restricted Stock Unit, the Restricted Stock Unit and
Participant’s right to acquire any Shares hereunder will terminate in accordance
with Section 3 of this Award Agreement.

 

-39-



--------------------------------------------------------------------------------

By Participant’s signature and the signature of the representative of Fisker
Inc. (the “Company”) below, or by Participant otherwise accepting this Award,
including through performance of services as an Employee, Director, or
Independent Contractor and the Shares issuable upon vesting, Participant and the
Company agree that this Award of Restricted Stock Units is granted under and
governed by the terms and conditions of the Plan and this Award Agreement,
including the Terms and Conditions of Restricted Stock Unit Grant (including any
country-specific addendum thereto), attached hereto as Exhibit A, all of which
are made a part of this document. Participant has reviewed the Plan and this
Award Agreement in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan and Award Agreement. Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator on any questions relating to the Plan and Award Agreement.

 

PARTICIPANT:    FISKER INC.

 

Signature

  

 

By

 

Print Name

  

 

Title

 

-40-



--------------------------------------------------------------------------------

EXHIBIT A

32. TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

1. Grant. The Company hereby grants to the individual named in the Notice of
Grant attached as Part I of this Award Agreement (the “Participant”) under the
Plan an Award of Restricted Stock Units, subject to all of the terms and
conditions in this Award Agreement and the Plan, which is incorporated herein by
reference. Subject to Section 22 of the Plan, if there is a conflict between the
terms and conditions of the Plan and the terms and conditions of this Award
Agreement, the terms and conditions of the Plan will prevail.

2. Company’s Obligation to Pay. Each Restricted Stock Unit represents the right
to receive one (1) Share on the date it vests. Unless and until the Restricted
Stock Units will have vested in the manner set forth in Section 3, Participant
will have no right to receive Shares pursuant to any such Restricted Stock
Units. Prior to actual payment of any vested Restricted Stock Units, such
Restricted Stock Units will represent an unsecured obligation of the Company,
payable only from the general assets of the Company. Any Restricted Stock Units
that vest in accordance with Section 3 may not be settled by delivery of cash
and may only be settled by delivery of whole Shares as set forth herein to
Participant (or in the event of Participant’s death, to his or her estate),
subject to Participant satisfying any Tax-Related Items as set forth in
Section 7. Subject to the provisions of Section 4, such vested Restricted Stock
Units will be settled by delivery of whole Shares as soon as practicable after
vesting, but in each such case within the period ending no later than the date
that is two and one-half (21⁄2) months from the end of the Company’s tax year
that includes the vesting date. In no event will Participant be permitted,
directly or indirectly, to specify the taxable year in which Shares will be
issued upon payment of any Restricted Stock Units under this Award Agreement.
Neither this Section 2 nor any action taken pursuant to or in accordance with
this Award Agreement shall be construed to create a trust or a funded or secured
obligation of any kind.

3. Vesting Schedule. The Restricted Stock Units awarded by this Award Agreement
will vest in accordance with the vesting provisions set forth in the Notice of
Grant. Restricted Stock Units scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in accordance with any of the
provisions of this Award Agreement, unless Participant will have been
continuously a Service Provider from the Date of Grant until the date such
vesting occurs. Service Provider status for purposes of this Award will end on
the day that Participant is no longer actively providing services as an
Employee, Director, or Independent Contractor and will not be extended by any
notice period or “garden leave” that may be required contractually or under
Applicable Laws. Notwithstanding the foregoing, the Administrator (or any
delegate) shall have the sole and absolute discretion to determine when
Participant is no longer actively providing services for purposes of Service
Provider status and participation in the Plan.

4. Administrator Discretion. Notwithstanding anything in the Plan or this Award
Agreement to the contrary, if the vesting of the balance, or some lesser portion
of the balance, of the Restricted Stock Units is accelerated in connection with
Participant’s termination as a Service Provider (provided that such termination
is a “separation from service” within the meaning of Code Section 409A, as
determined by the Company), other than due to death, and if (x) Participant is a
“specified employee” within the meaning of Code Section 409A at the time of such
termination as a Service Provider and (y) the payment of such accelerated
Restricted Stock Units will result in

 

-41-



--------------------------------------------------------------------------------

the imposition of additional tax under Code Section 409A if paid to Participant
on or within the six (6) month period following Participant’s termination as a
Service Provider, then the payment of such accelerated Restricted Stock Units
will not be made until the date six (6) months and one (1) day following the
date of Participant’s termination as a Service Provider, unless the Participant
dies following his or her termination as a Service Provider, in which case, the
Restricted Stock Units will be settled in Shares to the Participant’s estate as
soon as practicable following his or her death. It is the intent of this Award
Agreement that it and all payments and benefits hereunder be exempt from, or
comply with, the requirements of Code Section 409A so that none of the
Restricted Stock Units provided under this Award Agreement or Shares issuable
thereunder will be subject to the additional tax imposed under Code
Section 409A, and any ambiguities herein will be interpreted to be so exempt or
so comply. Each payment payable under this Award Agreement is intended to
constitute a separate payment for purposes of U.S. Treasury Regulation
Section 1.409A-2(b)(2). Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Award
Agreement are exempt from or compliant with Code Section 409A and in no event
shall the Company be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by Participant on account of
non-compliance with Code Section 409A.

5. Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Award Agreement, but subject to any separate
agreement between the Company and Participant, any Restricted Stock Units that
have not vested will be forfeited and will return to the Plan on the date that
is 30 days following the termination of Participant’s status as a Service
Provider.

6. Death of Participant. Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, if so allowed by the Administrator in its
sole discretion, or if no beneficiary survives Participant, the administrator or
executor of Participant’s estate. Any such transferee must furnish the Company
with (a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any Applicable Laws or regulations pertaining to said transfer.

7. Withholding of Taxes. Regardless of any action the Company or Participant’s
employer (the “Employer”) takes with respect to any or all applicable national,
local, or other tax or social contribution, withholding, required deductions, or
other payments, if any, that arise upon the grant or vesting of the Restricted
Stock Units or the holding or subsequent sale of Shares, and the receipt of
dividends, if any, or otherwise in connection with the Restricted Stock Units or
the Shares (“Tax-Related Items”), Participant acknowledges and agrees that the
ultimate liability for all Tax-Related Items legally due by Participant is and
remains Participant’s responsibility and may exceed any amount actually withheld
by the Company or the Employer. If amounts paid by the Employer in respect of
Tax-Related Items are less than Participant’s tax obligations, Participant is
solely responsible for any additional taxes due. If amounts paid by the Employer
in respect of Tax-Related Items exceed Participant’s tax obligations,
Participant’s sole recourse will be against the relevant taxing authorities, and
the Company and its affiliates will have no obligation to issue additional
Shares or pay cash to Participant in respect thereof. Participant further
acknowledges and agrees that Participant is solely responsible for filing all
relevant documentation that may be required in relation to the Restricted Stock
Units or any Tax-Related Items (other than filings or

 

-42-



--------------------------------------------------------------------------------

documentation that is the specific obligation of the Company or a Parent,
Subsidiary, or Employer pursuant to Applicable Laws) such as, but not limited
to, personal income tax returns or reporting statements in relation to the
grant, vesting or payment of the Restricted Stock Units, the holding of Shares
or any bank or brokerage account, the subsequent sale of Shares, and the receipt
of any dividends. Participant further acknowledges that the Company and the
Employer (a) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Restricted Stock
Units, including the grant or vesting of the Restricted Stock Units, the
subsequent sale of Shares acquired under the Plan, and the receipt of dividends,
if any; and (b) do not commit to and are under no obligation to structure the
terms of the Restricted Stock Units or any aspect of the Restricted Stock Units
to reduce or eliminate Participant’s liability for Tax-Related Items, or achieve
any particular tax result. Participant also understands that Applicable Laws may
require varying Share or Restricted Stock Unit valuation methods for purposes of
calculating Tax-Related Items, and the Company assumes no responsibility or
liability in relation to any such valuation or for any calculation or reporting
of income or Tax-Related Items that may be required of Participant under
Applicable Laws. Further, if Participant has become subject to tax in more than
one jurisdiction between the date of grant and the date of any relevant taxable
event, Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction. Notwithstanding any contrary provision of
this Award Agreement, no Shares will be issued to Participant, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by Participant with respect to the payment of any Tax-Related Items which
the Company determines must be withheld with respect to such Shares.

As a condition to the grant and vesting of the Restricted Stock Units and as set
forth in Section 16 of the Plan, Participant hereby agrees to make adequate
provision for the satisfaction of (and will indemnify the Company and any Parent
or Subsidiary for) any Tax-Related Items. In this regard, Participant authorizes
the Company and/or the Employer or their respective agents, at their discretion,
to satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following: (i) by receipt of a cash payment from Participant;
(ii) by withholding from Participant’s wages or other cash compensation paid to
Participant by the Company or the Employer; (iii) withholding Shares that
otherwise would be issued to Participant upon payment of the vested Restricted
Stock Units (provided that amounts withheld shall not exceed the amount
necessary to satisfy the Company’s statutory maximum tax withholding obligations
in the applicable jurisdiction(s)); (iv) by withholding from proceeds of the
sale of Shares acquired upon payment of the vested Restricted Stock Units
through a voluntary sale or a mandatory sale arranged by the Company (on
Participant’s behalf pursuant to this authorization), or (v) by any other
arrangement approved by the Administrator. Notwithstanding the foregoing, if
Participant is subject to Section 16 of the Exchange Act, Participant’s
obligations with respect to all Tax-Related Items shall be satisfied by the
Company withholding Shares that otherwise would be issued to Participant upon
payment of the vested Restricted Stock Units; provided that amounts withheld
shall not exceed the amount necessary to satisfy the Company’s minimum tax
withholding obligations. Any Shares withheld pursuant to this Section 7 shall be
valued based on the Fair Market Value as of the date the withholding obligations
are satisfied. Furthermore, Participant agrees to pay the Company or any Parent,
Subsidiary, or Employer any Tax-Related Items that cannot be satisfied by the
foregoing methods. Participant acknowledges that there may be adverse tax
consequences upon the receipt, vesting or settlement of this Award of Restricted
Stock Units

 

-43-



--------------------------------------------------------------------------------

or disposition of the underlying Shares and that Participant has been advised,
and hereby is advised, to consult a tax advisor. Participant represents that
Participant is in no manner relying on the Board, the Administrator, the
Company, any Parent or Subsidiary or any of their respective managers,
directors, officers, employees or authorized representatives (including
attorneys, accountants, consultants, bankers, lenders, prospective lenders and
financial representatives) for tax advice or an assessment of such tax
consequences.

8. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
such Shares will have been issued (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company).
After such issuance, Participant will have all the rights of a stockholder of
the Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares, but prior to such issuance, Participant will not
have any rights to dividends and/or distributions on such Shares.

9. No Guarantee of Continued Service or Grants. PARTICIPANTACKNOWLEDGES AND
AGREES THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING
SCHEDULE HEREOF SHALL OCCUR ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL
OF THE EMPLOYER OR CONTRACTING ENTITY (AS APPLICABLE) AND NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK UNITS OR ACQUIRING
SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE EMPLOYER OR THE COMPANY (OR ANY PARENT OR SUBSIDIARY) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE, SUBJECT TO APPLICABLE LAWS.

Participant also acknowledges and agrees that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, amended, suspended or terminated by the Company at any time; (b) the
grant of Restricted Stock Units is voluntary and occasional and does not create
any contractual or other right to receive future grants of Restricted Stock
Units, or benefits in lieu of Restricted Stock Units even if Restricted Stock
Units have been granted repeatedly in the past; (c) all decisions with respect
to future awards of Restricted Stock Units, if any, will be at the sole
discretion of the Company; (d) Participant’s participation in the Plan is
voluntary; (e) the Restricted Stock Units and the Shares subject to the
Restricted Stock Units are extraordinary items that do not constitute regular
compensation for services rendered to the Company or the Employer, and that are
outside the scope of Participant’s employment contract, if any; (f) the
Restricted Stock Units and the Shares subject to the Restricted Stock Units are
not intended to replace any pension rights or compensation; (g) the Restricted
Stock Units and the Shares subject to the Restricted Stock Units are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, or end of service payments, bonuses, long-service awards,

 

-44-



--------------------------------------------------------------------------------

pension or retirement or welfare benefits or similar payments and in no event
should be considered as compensation for, or relating in any way to, past
services for the Company or the Employer, subject to Applicable Laws; (h) in
consideration of the grant of the Restricted Stock Units, no claim or
entitlement to compensation or damages shall arise from forfeiture of the
Restricted Stock Units resulting from termination of employment by the Employer
(for any reason whatsoever and whether or not in breach of Applicable Laws,
including, without limitation, applicable local labor laws), and Participant
irrevocably releases the Employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, Participant shall be deemed irrevocably to have
waived his or her entitlement to pursue such claim; and (i) the Restricted Stock
Units and the benefits under the Plan, if any, will not without the
Administrator’s consent transfer to another company in the case of a merger,
take-over or transfer of liability

10. Address for Notices. Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company, in care of its
Secretary at Fisker Inc., 1580 Francisco Street, Suite B, Torrance, California
90501, or at such other address as the Company may hereafter designate in
writing.

11. Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby may not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of Applicable Laws or otherwise) and may not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.

12. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

13. Additional Conditions to Issuance of Stock and Imposition of Other
Requirements. If at any time the Company will determine, in its discretion, that
the listing, registration, qualification or compliance of the Shares upon or
with any securities exchange or under any Applicable Laws, the tax code and
related regulations or the consent or approval of any governmental regulatory
authority is necessary or desirable as a condition to the issuance of Shares to
Participant (or his or her estate) hereunder, such issuance will not occur
unless and until such listing, registration, qualification, compliance, consent
or approval will have been completed, effected or obtained free of any
conditions not acceptable to the Company. Where the Company determines that the
delivery of any Shares will violate any state, federal or foreign securities or
exchange laws or other Applicable Laws, the Company will defer delivery until
the earliest date at which the Company reasonably anticipates that the delivery
of Shares will no longer cause such violation. The Company will make all
reasonable efforts to meet the requirements of any Applicable Laws or securities
exchange and to obtain any such consent or approval of any such governmental
authority or securities exchange. The Company shall not be obligated to issue
any Shares pursuant to the Restricted Stock Units at any time if the issuance of
Shares violates or is not in compliance with any Applicable Laws.

 

-45-



--------------------------------------------------------------------------------

Furthermore, the Company reserves the right to impose other requirements on
Participant’s participation in the Plan, on the Restricted Stock Units and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with any Applicable Laws or facilitate
the administration of the Plan, and to require Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing. Furthermore, Participant understands that the Applicable Laws of the
country in which he or she is resident at the time of grant or vesting of the
Restricted Stock Units or the holding or disposition of Shares (including any
rules or regulations governing securities, foreign exchange, tax, labor or other
matters) may restrict or prevent the issuance of Shares or may subject
Participant to additional procedural or regulatory requirements he or she is
solely responsible for and will have to independently fulfill in relation to the
Restricted Stock Units or the Shares. Notwithstanding any provision herein, the
Restricted Stock Units and any Shares shall be subject to any special terms and
conditions or disclosures as set forth in any addendum for Participant’s country
(the “Country-Specific Addendum,” which forms part this Award Agreement).
Participant also understands and agrees that if he or she works, resides, moves
to, or otherwise is or becomes subject to Applicable Laws or company policies of
another jurisdiction at any time, certain country-specific notices, disclaimers
and/or terms and conditions may apply to him as from the date of grant, unless
otherwise determined by the Company in its sole discretion.

14. Lock-Up Agreement. If so requested by the Company (or any successor thereof)
or the underwriters in connection with the initial public offering of the
securities of the Company (or any successor or parent thereof), or any other
transaction pursuant to which the securities of the Company will be exchanged
for securities of the Company (or any successor or parent thereof), registered
under the Securities Act of 1933, as amended, including, without limitation,
through a transaction with a publicly-listed blank check company then registered
under the Securities Act (a “SPAC Transaction”), Participant shall not sell,
make any short sale of, loan, grant any option for the purchase of, or otherwise
dispose of any securities of the Company (or any successor thereof) however or
whenever acquired (except for those being registered) without the prior written
consent of the Company or such underwriters, as the case may be, for 180 days
from the effective date of the registration statement or becoming a listed
security (including, without limitation, pursuant to a SPAC Transaction), and
Participant shall execute an agreement reflecting the foregoing as may be
requested by the Company (or any successor or parent thereof) or the
underwriters at the time of such offering or listing.

15. Plan Governs. This Award Agreement is subject to all terms and provisions of
the Plan. If there is a conflict between one or more provisions of this Award
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Award Agreement will
have the meaning set forth in the Plan.

16. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination regarding whether any Restricted Stock Units have vested).
All actions taken, and all interpretations and determinations made, by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.

 

-46-



--------------------------------------------------------------------------------

17. Electronic Delivery and Acceptance; Translation. The Company may, in its
sole discretion, decide to deliver any documents related to Participant’s
current or future participation in the Plan, this Award, the Shares subject to
this Award, any other securities of the Company or any other Company-related
documents, by electronic means. By accepting this Award, whether electronically
or otherwise, Participant hereby (a) consents to receive such documents by
electronic means, (b) consents to the use of electronic signatures, and
(c) agrees to participate in the Plan and/or receive any such documents through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company, including but not limited to the use of
electronic signatures or click-through electronic acceptance of terms and
conditions.

18. Translation. If Participant has received this Award Agreement, including
appendices, or any other document related to the Plan translated into a language
other than English, and the meaning of the translated version is different than
the English version, the English version will control.

19. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

20. Agreement Severable. If any provision in this Award Agreement will be held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Award Agreement.

21. Modifications to this Award Agreement. This Award Agreement and the Plan
constitute the entire understanding of the parties on the subjects covered.
Participant expressly warrants that he or she is not accepting this Award
Agreement in reliance on any promises, representations, or inducements other
than those contained herein. Modifications to this Award Agreement or the Plan
can be made only in an express written contract executed by a duly authorized
officer of the Company. Notwithstanding anything to the contrary in the Plan or
this Award Agreement, the Company reserves the right to revise this Award
Agreement as it deems necessary or advisable, in its sole discretion and without
the consent of Participant, to comply with Code Section 409A or to otherwise
avoid imposition of any additional tax or income recognition under Code
Section 409A in connection to this Award of Restricted Stock Units.

22. Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
Personal Data (as described below) by and among, as applicable, the Company, any
Parent, Subsidiary, or affiliate, or third parties as may be selected by the
Company for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan. Participant understands that refusal or
withdrawal of consent will affect Participant’s ability to participate in the
Plan; without providing consent, Participant will not be able to participate in
the Plan or realize benefits (if any) from the Restricted Stock Units.

 

-47-



--------------------------------------------------------------------------------

Participant understands that the Company and any Parent, Subsidiary, affiliate,
or designated third parties may hold personal information about Participant,
including, but not limited to, Participant’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Company or any Parent, Subsidiary, or affiliate, details of all Restricted Stock
Units or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor (“Personal Data”). Participant
understands that Personal Data may be transferred to any Parent, Subsidiary,
affiliate, or third parties assisting in the implementation, administration and
management of the Plan, that these recipients may be located in the United
States, Participant’s country (if different than the United States), or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than Participant’s country. In particular, the Company may
transfer Personal Data to the broker or stock plan administrator assisting with
the Plan, to its legal counsel and tax/accounting advisor, and to the affiliate
or entity that is Participant’s employer and its payroll provider.

Participant should also refer to any data privacy policy implemented by the
Company (which will be available to Participant separately and may be updated
from time to time) for more information regarding the collection, use, storage,
and transfer of Participant’s Personal Data.

23. Foreign Exchange Fluctuations and Restrictions. Participant understands and
agrees that the future value of the underlying Shares is unknown and cannot be
predicted with certainty and may decrease. Participant also understands that
neither the Company, nor any affiliate is responsible for any foreign exchange
fluctuation between local currency and the United States Dollar or the selection
by the Company or any affiliate in its sole discretion of an applicable foreign
currency exchange rate that may affect the value of the Restricted Stock Units
or Shares received (or the calculation of income or Tax-Related Items
thereunder). Participant understands and agrees that any cross-border remittance
made to transfer proceeds received upon the sale of Shares must be made through
a locally authorized financial institution or registered foreign exchange agency
and may require the Participant to provide such entity with certain information
regarding the transaction.

24. Agreement to Furnish Information. Participant agrees to furnish to the
Company all information requested by the Company to enable it to comply with any
reporting or other requirement imposed upon the Company by or under any
Applicable Laws.

25. Clawback. Notwithstanding any provision in this Award Agreement or the Plan
to the contrary, to the extent required by (a) Applicable Laws, including,
without limitation, the requirements of the Dodd-Frank Wall Street Reform and
Consumer Protection Act, any Securities Exchange Commission rule, and the
listing standards of any national securities exchange or association on which
the Company’s securities are listed, and/or (b) any policy that may be adopted
or amended by the Administrator from time to time, all Shares issued hereunder
shall be subject to forfeiture, repurchase, recoupment and/or cancellation to
the extent necessary to comply with such Applicable Laws and/or policy.

 

-48-



--------------------------------------------------------------------------------

26. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

27. Governing Law and Venue. This Award Agreement will be governed by the laws
of the State of California, without giving effect to the conflict of law
principles thereof. For purposes of litigating any dispute that arises under
this Award of Restricted Stock Units or this Award Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of California, and agree
that such litigation will be conducted in the courts of Los Angeles County,
California, or the federal courts for the United States for the Central District
of California, and no other courts.

***

 

-49-



--------------------------------------------------------------------------------

Final

Country-Specific Addendum

This Addendum includes additional country-specific notices, disclaimers, and/or
terms and conditions that apply to individuals who are working or residing in
the countries listed below, if any, and that may be material to Participant’s
participation in the Plan. Such notices, disclaimers, and/or terms and
conditions may also apply, as from the date of grant, if Participant moves to or
otherwise is or becomes subject to the Applicable Laws or company policies of
any country listed below. However, because foreign exchange regulations and
other local laws are subject to frequent change, Participant is advised to seek
advice from his or her own personal legal and tax advisor prior to accepting the
Restricted Stock Units or holding or selling Shares acquired under the Plan. The
Company is not providing any tax, legal or financial advice, nor is the Company
making any recommendations regarding Participant’s acceptance of the Restricted
Stock Units or participation in the Plan. Unless otherwise noted below,
capitalized terms shall have the same meaning assigned to them under the Plan,
the Notice of Restricted Stock Unit Grant and the Award Agreement. This Addendum
forms part of the Award Agreement and should be read in conjunction with the
Award Agreement and the Plan.

Securities Law Notice: Unless otherwise noted, neither the Company nor the
Shares are registered with any local stock exchange or under the control of any
local securities regulator outside the United States. The Award Agreement (of
which this Addendum is a part), the Notice of Restricted Stock Unit Grant, the
Plan, and any other communications or materials that you may receive regarding
participation in the Plan do not constitute advertising or an offering of
securities outside the United States, and the issuance of securities described
in any Plan-related documents is not intended for public offering or circulation
in your jurisdiction.

 

 

 

European Union (“EU”)/European Economic Area (“EEA”)   

Data Privacy. For residents of the EU/EEA and elsewhere as may be applicable,
the following provision applies and supplements Section 22 of the Award
Agreement:

 

Participant understands and acknowledges:

 

•  The data controller is the Company; queries or requests regarding
Participant’s Personal Data should be made in writing to the Company’s
representative for Plan or Restricted Stock Unit matters, who may be contacted
at stockplan@fiskerinc.com;

 

•  The legal basis for the processing of Personal Data is that the processing is
necessary for the performance of a contract to which Participant is a party
(namely, this Award Agreement); and

 

•  Personal Data will be held only as long as is necessary to implement,
administer and manage Participant’s participation in the Plan.

 

Participant may, at any time, access his or her Personal Data, request
additional information about the storage and processing of Personal Data,
require any necessary amendments to Personal Data without cost or exercise any
other rights they may have in relation to their Personal Data under applicable
law, including the right to make a complaint to an EU/EEA data protection
regulator.

 

 

 

-50-



--------------------------------------------------------------------------------

United Kingdom   

The following supplements Section 7 of the Agreement:

 

Withholding of Tax. If payment or withholding of the Tax-Related Items is not
made within ninety (90) days of the end of the UK tax year in which the event
giving rise to the Tax-Related Items occurs (the “Due Date”) or such other
period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003, the amount of any uncollected Tax-Related Items will
constitute a loan owed by Participant to the Employer, effective on the Due
Date. Participant agrees that the loan will bear interest at the then-current
Official Rate of Her Majesty’s Revenue and Customs (“HMRC”), it will be
immediately due and repayable, and the Company or the Employer may recover it at
any time thereafter by any of the means referred to in Section 7 of the Award
Agreement. Notwithstanding the foregoing, if Participant is a director or
executive officer of the Company (within the meaning of Section 13(k) of the
U.S. Securities and Exchange Act of 1934, as amended), Participant will not be
eligible for such a loan to cover the Tax-Related Items. In the event that
Participant is a director or executive officer and the Tax-Related Items are not
collected from or paid by Participant by the Due Date, the amount of any
uncollected Tax-Related Items will constitute a benefit to Participant on which
additional income tax and national insurance contributions will be
payable. Participant will be responsible for reporting and paying any income tax
due on this additional benefit directly to HMRC under the self-assessment
regime.

 

HMRC National Insurance Contributions. Participant agrees that (a) Tax-Related
Items within Section 7 of the Award Agreement shall include any secondary class
1 (employer) National Insurance Contributions that (i) any employer (or former
employer) of Participant is liable to pay (or reasonably believes it is liable
to pay); and (ii) may be lawfully recovered from Participant; and (b) if
required to do so by the Company (at any time when the relevant election can be
made) Participant shall: (i) make a joint election (with the employer or former
employer) in the form provided by the Company to transfer to Participant the
whole or any part of the employer’s liability that falls within Section 7 of the
Award Agreement; and (ii) enter into arrangements required by HM Revenue &
Customs (or any other tax authority) to secure the payment of the transferred
liability.

 

 

 

-2-